Citation Nr: 1436830	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right shoulder disability. 

3.  Entitlement to service connection for bilateral radiculopathy of the upper extremities, to include as secondary to a service-connected right shoulder disability. 

4.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to a service-connected right shoulder disability.

5.  Entitlement to service connection for bilateral neuropathy of the upper extremities, to include as secondary to a service-connected right shoulder disability. 

6.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to a service-connected right shoulder disability.

7.  Entitlement to service connection for a claimed chronic fatigue disability, to include as secondary to a service-connected right shoulder disability.  

8.  Entitlement to service connection for major depressive disorder with sleep disturbance and anxiety (referred to as depression), to include as secondary to a service-connected right shoulder disability.

9.  Entitlement to a rating in excess of 30 percent for a recurrent right shoulder dislocation by history.  

10.  Entitlement to a total disability rating for individual unemployability (referred to as TDIU).


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran has a current cervical spine disability and a service-connected right shoulder disability.  However, the cervical spine disability has not been linked to the right shoulder disability or any other in service incurrence. 

2.  The cervical spine disability and service-connected right shoulder disability are in different and unrelated anatomical areas and each has diseases with different pathophysiological processes unrelated to each other.  

3.  The Veteran has a current lumbar spine disability and a service-connected right shoulder disability.  However, the lumbar spine disability has not been linked to the right shoulder disability, or any other in-service incurrence.    

4.  As with the cervical spine disability, the lumbar spine disability and service-connected right shoulder disability are in different and unrelated anatomical areas and each has diseases with different pathophysiological processes unrelated to each other.  

5.  Additionally, no injury to the cervical or lumbar spine occurred in service.  

6.  The medical evidence demonstrates no current bilateral radiculopathy and/or neuropathy of either the upper or lower extremities.

7.  The Veteran has chronic fatigue which is a symptom unrelated to any underlying disorder, and he has not been diagnosed with chronic fatigue syndrome.

8.  The Veteran's major depressive disorder has been linked to a job loss rather than his service-connected right shoulder disability or any in-service incurrence.

9.  The Veteran is right hand dominant.  His service-connected right shoulder disability is manifested subjective complaints of pain, decreased range of motion, muscle fatigue and weakness with objective evidence of limitation of motion of the right shoulder, pain, impaired endurance and weakness, and frequent shoulder dislocations needing use of an arm sling for a few weeks.  

10.  The Veteran does not meet the schedular requirements for a TDIU, and the competent and probative medical evidence demonstrates that his sole service-connected right shoulder disability, when evaluated in association with his educational attainment and occupational experience, does not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for bilateral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for bilateral radiculopathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for bilateral radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for bilateral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2013).

7.  The criteria for service connection for a chronic fatigue condition have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2013).

8.  The criteria for service connection for major depression have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

9.  The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met at any point during the appeal period. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2013).

10.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Establishing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection granted on a direct basis requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis as a chronic disability. 38 C.F.R. § 3.309.  For a disability to be considered chronic in service, it must manifest to a certain degree within one year after the date of separation.  38 C.F.R. § 3.307.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Accordingly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


A.  Neck Disability

The Veteran claims entitlement to service connection for a cervical spine disability on a secondary basis due to a service-connected right shoulder disability (recurrent dislocations of the right shoulder by history).  The Veteran's current cervical spine disability was first diagnosed in the late 1990s.  A September 2009 x-ray taken of the cervical spine revealed mild degenerative changes of cervical spine with mild narrowing of the disc space at the C6-7.  The Veteran reports pain, muscle spasms, and range of motion limitations caused by this disability.  

Turning to the dispositive issue of nexus, the Board finds nexus is not shown in the instant case.  In making this finding, the Board reviewed the Veteran's lay statements and the medical evidence of record including opinions from a private treating physician prepared in May 2009 and a VA compensation and pension (C&P) examination report prepared in September 2009.  The Board recognizes that the Veteran is competent to provide lay statements as to observable symptoms, such as pain, but is not competent to make a statement regarding the cause of the pain because he lacks the medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

For a more comprehensive assessment, the Board reviewed the medical opinions of a May 2009 private treating physician and a September 2009 VA neurological examiner.  In evaluating these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The examiners made the following findings.  The private treating physician opined that the Veteran has been compensating with his neck due to his repeated right shoulder dislocations in service.  To the contrary, the VA neurological examiner opined there was no relationship between the right shoulder and the cervical spine because the injuries are in different and unrelated anatomical areas.  He further expounded that the current cervical spine disability and right shoulder dislocations were caused by diseases with different pathophysiological processes unrelated to each other.  

In comparing these opinions, the Board gives more weight to the VA examiner's opinion.  The VA examiner made an opinion based on his medical knowledge of the musculoskeletal system and the etiologies of particular disorders to make his opinion. The private treating physician makes conclusory statements without any substantiation based on the available medical documentation.  It seems as if she just took a statement from the Veteran as her own in the formulation of her opinion.  By affording the VA examiner greater probative weight, the Board must deny the Veteran's claim for service connection on a secondary basis.  

Notwithstanding the denial of secondary service connection, the Board also considered whether the Veteran's claim would succeed under a direct theory of service connection, but also found no nexus.  During service, no evidence of an injury to the neck is present.  The only injuries documented were related to the dislocations of the Veteran's shoulders.  There were no relevant complaints upon separation from service.  Even though the service treatment records favor a denial, the Veteran's private treating physician, opined that it was "more probable than not" that his neck problems "were caused as a result of his continuous trainings at active service and in consequence service connected."  Although the Board recognizes the private treating physician's lengthy history with the Veteran, her opinion with regard to direct service connection is also conclusory without any evidentiary support or rationale provided especially in light of no identified issues with the neck throughout service and no relevant complaints at separation.   In her discussion of the Veteran's neck, she at no point discussed the negative findings of a neck disability during service.  Accordingly, the Board gives the greatest weight to the VA examiner's opinion with regard to nexus.     

In conclusion, the preponderance of the evidence is against the Veteran's claim of service connection for the cervical spine.  The Board turns its attention to the Veteran's next service connection claim for a back disability. 


B.  Lumbar Spine Disability

As with the cervical spine disability, the Veteran claims service connection for a lumbar spine disability on a secondary basis due to his established service-connected right shoulder disability.  

While the Board acknowledges that the Veteran has a current disability based on x-rays of the lumbar spine taken in September 2009 showing mild degenerative changes of the L5-S1 and objective evidence of muscle spasm and pain with motion, and reduced range of motion, nexus is not shown.  The September 2009 examiner, who evaluated the Veteran's cervical spine, also evaluated the Veteran's lumbar spine, and concluded that there was no nexus between the two disabilities.  He opined that the right shoulder and the lumbar spine are in different anatomical areas in the body and unrelated to each other.  Additionally, the diseases affecting both are from different pathopsychological processes.  An assessment was also provided by the Veteran's private treating physician in her May 2009 report.  She opined that due to the Veteran's inability to use his right arm due to the disability he compensates with the use of his back.  The physician did not provide a rationale for her assessment, and therefore, the Board finds it conclusory.  In comparing the opinions, the Board finds the VA examiner's opinion should be afforded more weight because of the rationale provided with medical basis, over the conclusory statements made by the private physician.  Accordingly, secondary service connection must be denied.  

With the absence of secondary connection shown, the Board also looked to see if there was any relationship between the lumbar spine disability and any in-service incurrence; the Board found none.  In the service treatment records spanning the late 1980s, no evidence of any injuries to the lumbar spine was seen.  There were no relevant complaints at separation.  Despite the lack of an in-service incurrence, the Veteran's private treating physician opined that the Veteran's "back problem" is "more probable than not to be caused as result of his continuous trainings at active service and in consequence service connected."  The problem with the physician's assessment is that it lacks a rationale and is contradictory to the service treatment records absent any issues regarding the lumbar spine, the lack of relevant complaints at separation, and the Veteran's own statements that lumbar spine disability occurred after service.  Accordingly, the Board finds the preponderance of the evidence also against the Veteran's claim. 


C.  Bilateral Radiculopathy and Neuropathy of the Upper Extremities

The Veteran claims entitlement to service connection for chronic pain from his neck radiating to his arms, characterized by VA as radiculopathy and/or neuropathy related to a service connected right shoulder disability.  The Board acknowledges that the Veteran is competent to report on his symptomatology, however he is not competent to diagnose those symptoms as due to a medical condition such as radiculopathy or neuropathy.  

In furtherance of the Veteran's claim, VA scheduled the Veteran for a joints examination to assess the presence of a current disability in September 2009.  The examiner found no evidence of radiculopathy or neuropathy on examination.  Additionally, no deficits in upper extremity functioning were seen.  The limited medical evidence of record demonstrated no evidence of diagnosis of radiculopathy or neuropathy of either upper extremity.  Furthermore, a review of the available treatment records from his local VA Medical Center from 2009 and 2010 revealed no treatment, complaints or symptoms for either radiculopathy or neuropathy of the upper extremities.  The records were comprised primarily of general medical visits for physicals and immunizations rather than for any specifically claimed disability.  Therefore, without a current disability, the Veteran's claim must be denied as a matter of law.  The same outcome can be made for the Veteran's claims of bilateral radiculopathy and neuropathy of the lower extremities.  


D.  Bilateral Radiculopathy and Neuropathy of the Lower Extremities 

The Veteran also claimed bilateral radiculopathy and neuropathy of the lower extremities caused by his service-conned right shoulder disability which he reports has become progressively worse over the years.  Based on the September 2009 VA neurological evaluation, there is no objective evidence of either radiculopathy or neuropathy in the Veteran's lower extremities.    Absent a current disability, the Veteran's claim cannot prevail.  Additionally, there is no evidence of any neurological issues during service or in the post-service treatment records that serve to bolster this denial. 


E.  Chronic Fatigue 

The Veteran asserts that he is entitled to service connection for chronic fatigue secondary to his service-connected right arm disability.  He contends that he was physically active prior to his right arm dislocation in service participating in a number of sports including basketball and baseball.  However, since he is unable to pursue these activities, his physical condition has declined and he is chronically tired without the energy to engage in various activities.   

The claimed fatigue is a symptom.  Symptoms alone, without a finding of an underlying disorder, cannot be service-connected.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In order to obtain more information regarding the Veteran's claimed chronic fatigue, VA sent the Veteran for a September 2009 examination for infectious, immune and nutritional disabilities.  The examiner opined that "fatigue" is a nonspecific symptom, which is part of an extensive list of diagnostics, not a medical condition.  The examiner conducted several laboratory tests with the Veteran's blood and urine to determine an underlying cause of the Veteran's claimed disability.  However, she could not find any specific pathology or mechanism related to the claimed fatigue.  Additionally, the examiner opined that the fatigue was not a result of the service-connected right-shoulder based on the extent of fatigue claimed by the Veteran.  The Board also evaluated the Veteran's  VAMC records from 2009 through 2010, and found no evidence of fatigue noted in any visit during this time period or any relationship made to any disability.  In conclusion, the preponderance of the evidence is against a finding of a current disability and, ultimately, service connection. 


F.  Major Depression Disorder

The Veteran has severe major depression, confirmed by a private treating psychologist, Dr. Escabi, which the Veteran claims entitles him to service connection secondary to his service-connected right shoulder disability.  At the outset the Board notes that the Veteran had no instance of mental illness during service and does not claim that the depression began until nearly 20 years post-service.  

In support of his claim, the Veteran presented the Board with a May 2009 opinion prepared by his private treating physician.  The physician opined that the Veteran's right shoulder disability affected his ability to perform his work as a radiology technician and accordingly made him unable to work because he was no longer able to move the equipment to accommodate the patients.  As a result the physician opined that the Veteran developed symptoms of depression, anxiety characterized by sleep disturbance, changes in appetite, feelings of worthlessness, and frequent deficiencies of concentration, persistence, and pace.  

The Board compared the May 2009 assessment to one conducted by a VA psychologist in September 2009.  The examiner determined that the Veteran's depression occurred as a result of being fired from a job rather than his service-connected right shoulder disability.  When talking with the VA psychological examiner, the Veteran discussed how he worked for a private radiology complex as a magnetic resonance technician and worked his way up into management.  However, the Veteran was terminated after a heated argument with his employers, in which he reports being ordered to do something that was illegal.  When he refused to follow orders, he was fired.  After the firing, the Veteran reports being suicidal over his mistreatment.  He also has developed stress as a result of the matters surrounding this issue.  He told the examiner that he had a pending legal action against his employer.  Prior to his firing, the Veteran did not report any mental health issues despite having his right shoulder condition for nearly 20 years by that point.  The description detailed by the VA examiner is vastly different than the one depicted by the Veteran's private treating physician.   

In comparing the assessments, the Board looked at evidence that weighed for and against this claim.  The record is silent for psychiatric treatment except close in time to his firing.  The Veteran has been service connected for the right shoulder disability since February 11, 1990 and employed since the late 1990s as a radiology technician.  Even if the Veteran, as he claims, could no longer use the radiology equipment, he continued to work for several years with the service-connected disability, and progressed to management.   Accordingly, the Board finds the preponderance of the evidence against a finding of nexus, and ultimately service connection on either a secondary or direct basis.  


II.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  Rating Right Shoulder Disabilities

The RO rated the Veteran's right shoulder disability at 30 percent under Diagnostic Code (DC) 5202, which evaluates impairment of the humerus.  Since the Veteran is right hand dominant, ratings criteria for the major arm apply.  A 30 percent rating is assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or when there is malunion of the humerus with marked deformity.  The next highest 50 percent rating is assigned when there is fibrous union of the humerus. Id.  The next highest 60 percent rating is assigned when there is nonunion of the humerus (false flail joint). Id.  The next and highest 80 percent rating is assigned when there is loss of head of the humerus (flail shoulder). 38 C.F.R. § 4.71a, DC 5202.

Based on the Veteran's statements, Diagnostic Code 5201 may also be relevant to the Veteran's claim.  DC 5201 evaluates limitation of motion of the arm.   38 C.F.R. § 4.71a .  The next and highest 40 percent rating is assigned when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a , DC 5201. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head. The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body. 38 C.F.R. § 4.71, Plate I. 

Painful motion is an important factor of disability, the facial expression, wincing, or pressure on manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

B.  Analysis

The Veteran claims that his right shoulder is worse than his initial evaluation.  He claims he has to take additional pain medications.  He also reports issues with the shoulder "giving way," instability, stiffness, weakness, incoordination, decreased speed of joint motion and recurrent dislocations multiple times per year but less than monthly, swelling, tenderness, and redness occurring every three to four months lasting one to two weeks.  He also reports difficulty with overhead reaching and ability to lift objects with his right arm.  

In evaluating the severity of the Veteran's right shoulder disability affecting a major extremity, VA scheduled the Veteran for an examination of the right shoulder in September 2009.  However, the examination results do not allow for a higher rating under either DC 5202 or 5201.  Although the examiner found objective evidence of crepitus, tenderness, pain at rest, instability, weakness and abnormal motion as claimed by the Veteran, as well as guarding in all movements of the right arm, there was no evidence of a fibrous union of the humerus to substantiate the higher 50 percent rating under DC 5202.  Furthermore, range of motion tests conducted   revealed right flexion at 60 degrees, right abduction to 80 degrees and right internal and external rotation to 35 degrees each, which demonstrates significantly more functional ability than allowed by the highest 40 percent rating under DC 5201.    

After the September 2009 examination, the Veteran underwent a number of physical examinations, which included treatment for other conditions and requests for medication refills.  However, the Veteran made no statements to any treating physician or nurse practitioner regarding any worsening of his shoulder, or any issues with his right shoulder at all, or had any examination of his right shoulder that could be used in evaluating his rating claim. 

Notwithstanding the lack of evidence of worsening, VA ordered another examination in December 2013 found in the electronic claims file of the Virtual VA system.  No additional impairment of the humerus than has already been accounted for was observed to allow for the higher 50 percent rating under DC 5202.  Furthermore, the Veteran's range of motion tests did not yield results consistent with the highest 40 percent rating under DC 5201 with flexion at 60 degrees, and abduction at 40 degrees.  

In conclusion, the Board finds the Veteran not entitled to a higher rating under either DC 5202 or 5201.  

The Board also considered the applicability of other diagnostic codes including 5200 and 5203, but found both inapplicable.  The 2009 and 2013 examinations demonstrate no ankylosis, favorable or unfavorable.  Therefore, Diagnostic Code 5200 requiring ankylosis of the scapulohumeral is not warranted.  Diagnostic Code 5203 is also not warranted because the highest available rating is 20 percent, less than the Veteran's current rating.  


C.  Extraschedular Considerations

With the highest schedular rating assigned, the Board considered whether referral for an extraschedular rating is appropriate.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating schedule focuses on additional limitation of the humerus under DC 5202.  Based on the 2009 and 2013 VA examination reports, the severity of the right shoulder disability continued to fall within the 30 percent, with no additional limitation beyond the recurrent dislocations noted.

The Board acknowledges the Veteran's challenges associated with this disability including frequent dislocations, pain with movement, and reduced range of motion in the right shoulder, and limited use of his dominant arm.  Even if the Board was convinced that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the right shoulder dislocation except for a surgical procedure note by the Veteran.  

Furthermore, the Veteran has not faced marked interference in employment due to the right shoulder disability, but rather due to another disabling impairment.  The Veteran last worked in 2008 as an x-ray technician, according to his completed VA Form 21-8940, an application for increased compensation based on unemployability.  The Veteran had the right shoulder disability throughout his 20 plus-year career and never complained that it limited his ability to complete his work.  In 2008, when the Veteran was fired, he was fired not due to his disability, but due to a separate conduct issue. 

Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition to the above claims, the Veteran has filed a separate claim for individual unemployability based on service connected disabilities.  At the outset the Board acknowledges that the Veteran has been found disabled through the Social Security Administration, which may be the impetus for this claim.  VA uses a different standard to evaluated total disability, which will be discussed in depth below.  In applying VA's standard, the Veteran is currently ineligible for a TDIU.  


III.  Legal Criteria: TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A.  Analysis

The Veteran fails to meet the schedular requirement for a TDIU.  The Veteran has only one service-connected disability, which is currently rated at 30 percent, and not rated at the 60 percent minimum required by regulations.  With the Veteran failing to meet the schedular requirements of a TDIU, the Board evaluated the Veteran's claim on an extraschedular basis.  

As noted above, referral to the Director of Compensation is dependent on whether the Veteran's service-connected disabilities, singly and/or in combination, preclude him from engaging in substantially gainful employment in light of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

1.  Education and Work Experience

The Veteran has achieved a high school diploma and two years of college, equivalent to an associate's degree.  He also attended school for approximately three years in the early 1990s to become an x-ray technician.  After receiving his certification, the Veteran began working for a private radiology complex as an MRI technician.  In 2005, the Veteran changed employers and was promoted to a supervisory position until September 2008, when the Veteran was terminated for conduct.  The Veteran has not sought work since this termination and considers himself retired.  

2.  Impact of Service-Connected Disability on Employability

The Veteran's right shoulder disability, and specifically recurrent dislocations, began in service and has continued to present time.  In furtherance of his claim, the Veteran provided a statement from his private treating physician prepared in May 2009.  The physician opined that "[d]ue to his condition his work as a radiology technician was affected and now not able to work because, he's no longer able to move the equipment to accommodate patients."  The Board finds this opinion contrary to the evidence of record including the 2009 and 2013 VA examination reports and the Veteran's own statements.  Per the Veteran's self-report to VA physicians, the right shoulder disability has not caused interference with household chores, shopping and recreational activities.  Additionally, the Veteran had this disability throughout his roughly 20 year career as an x-ray technician and was able to move up through the ranks based on his achievements at work.  When terminated from his last position, the Veteran told a VA examiner that he was terminated due to a conduct issue, and not due to an inability to perform his job because of his shoulder disability, as noted by the private physician. 

Another opinion regarding employability was prepared by his private psychiatrist in June 2009. However, this opinion focused on the Veteran's major depression, which is a non-service connected disability, not at issue in this claim for a TDIU.  
The VA examiners evaluated the impact of his right shoulder on his employability.  The most recent 2013 examination merely stated that the right shoulder had no impact on his employability and provided no further comment, while the earlier September 2009 examiner provided a more detailed analysis as to the extent of limitations caused by the right shoulder.  The examiner opined that the right shoulder disability restricted the Veteran to light duty administrative jobs with no pushing, pulling, or carrying or lifting of objects more than 10 pounds repeatedly in an 8-hour workday.  The examiner also noted the need for a sit/stand option with the Veteran needing to shift positions every 2 hours.  

Although his shoulder limits his physical abilities, this does not render him incapable of sustaining gainful employment, especially considering that he has experience in a management position.  Again, looking at his occupational history, he was able to maintain a lengthy career despite his shoulder condition, and was successful enough to attain a management position.  Even if accepted as true that he could not, for example, help move heavy equipment, this does not mean that he could not work in a different capacity, and he retains significant functional capacity as shown by the VA examination. 

Furthermore, the Veteran has been found disabled because of a mental disability and not due to his service connected right shoulder disability.  In Social Security Administration (SSA) determination of record, SSA found the Veteran disabled due to an affective disorder effective October 1, 2008.   In its adjudication of claims, SSA has discretion to list other impairments which contribute to the Veteran's disability.  However, no other disabilities were listed, including the right shoulder disability which was present during its evaluation of the Veteran's disability claim.  

There simply is no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disability alone. Based on the foregoing, the Board finds the Veteran is not totally disabled due to his service-connected right shoulder condition alone without regard to nonservice connected disability, such as, for example, the psychiatric condition that SSA concluded was sufficient to render him disabled.  Accordingly, the Board finds TDIU not warranted presently.  


IV.  VA's Duties to Notify and Assist

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran a July 2009 notice containing information pertinent to the Veteran's service connection and increased rating claims prior to the RO's March 2010 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with VA compensation and pension examinations in September 2009 and in December 2013 to evaluate his pending claims.  The Board finds that each VA examination was thorough, adequate and provided a sound basis upon which to make a decision on the Veteran's claims.  Each examiner personally interviewed and examined the Veteran, including eliciting his medical history regarding their specialties.  The Veteran indicated a desire for VA to schedule new examinations.   The Veteran was provided an updated examination in December 2013 regarding his right shoulder disability.  There is no medical evidence including in the VA treatment records demonstrating additional complaints or symptoms of worsening, which would warrant another examination.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a lumbar spine disability is denied. 

Service connection for bilateral radiculopathy of the upper extremities is denied. 

Service connection for bilateral radiculopathy of the lower extremities is denied.

Service connection for bilateral neuropathy of the upper extremities is denied.

Service connection for bilateral neuropathy of the lower extremities is denied. 

Service connection for a claimed chronic fatigue disability is denied. 

Service connection for depression is denied. 

A rating in excess of 30 percent for a recurrent right shoulder dislocation by history is denied. 

A TDIU is denied. 

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


